Morris, J.
Appellant instituted this action to recover the commission alleged to be due him as a broker, in negotiating a sale for the respondents of certain shares of the capital stock of the Rose Lake Lumber Company. The lower court, after hearing the evidence, made two findings of fact, to the effect, (1) that there was no agreement between the parties for the payment of commission; and (2) that the parties had effected a full and complete settlement of the claim for commission by the payment and acceptance of $1,250, which settlement was a fair and equitable adjustment of appellant’s claim. Upon these findings, judgment was entered for respondents.
*51. The appellant challenges the sufficiency of the evidence to sustain these findings. It is evident that, since no questions of law are involved in the case, the only duty of this court is to examine the record for the purpose of ascertaining whether the evidence preponderates in favor of or against the findings. Having done so, we announce our decision in favor of the findings as made by the lower court. There is a sharp conflict in the evidence upon every material point, so much so that the respective parties in their briefs make open accusations of perjury. This being the case, the lower court’s determination of the facts is entitled to great weight, and should be sustained unless the evidence preponderates against them. It cannot be said in this case that it does. On the other hand, in our opinion, the findings are in accord with the weight of the evidence. The rule so often announced by this and other appellate courts makes further comment unnecessary.
The judgment is affirmed.
Crow, C. J., Mount, Parker, and Fullerton, JJ., concur.